DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“Disclosed is”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0008] references claim 1.  References to claims in the specification should be avoided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “…within the profile of an inner bulge”, and the claim also recites “in particular at a radially inner low point of the inner bulge”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2008 017 922.
As to claim 1, DE 10 2008 017 922 discloses a liquid line for a cleaning apparatus in a vehicle, comprising: at least one corrugated hose (19) and at least one connection piece (3) configured to connect the liquid line to a further component, wherein the corrugated hose and the connection piece comprise plastic (see paragraphs [0027], [0040] and [0041]) and are connected to one another via at least one welded connection (10), wherein the welded connection is produced by means of a laser welding process (see paragraphs [0009] and [0010]); wherein the welded connection is tight at least up to a defined operating pressure in the liquid line (see paragraphs [0050] - [0057]); wherein a stop (18) is formed in the connection piece and defines an axial end position of the corrugated hose in the connection piece.

As to claim 7, DE 10 2008 017 922 discloses the liquid line as claimed in claim 1, wherein the stop has a profile which, in terms of its entire radial extent, is formed to be substantially entirely complementary to a corresponding end of the corrugated hose (see Fig. 9).

As to claim 8, DE 10 2008 017 922 discloses the liquid line as claimed in claim 1, wherein the corrugated hose, in cross section, has alternating outer bulges and inner bulges and, at the stop side, ends within the profile of an inner bulge, in particular at a radially inner low point of the inner bulge (see Fig. 9).
As to claim 9, DE 10 2008 017 922 discloses the liquid line as claimed in claim 1, wherein the connection piece comprises a guide element (5) which, at an end side, engages axially into the corrugated hose.

As to claim 10, DE 10 2008 017 922 discloses the liquid line as claimed in claim 9, wherein the guide element, at the corrugated-hose side, is formed to be at least one of tapering, radially inwardly inclined, and curved, at least at an end side (see Fig. 9).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008 017 922.
As to claim 2, DE 10 2008 017 922 discloses the liquid line as claimed in claim 1, except that the connection piece comprises a pipe portion which engages around an end portion of the corrugated hose radially at the outside, wherein the welded connection is formed between the pipe portion and the end portion of the corrugated hose.
In Figs. 1-9, DE 10 2008 017 922 teaches welding the interior of the hose to the exterior of the connection piece.  Yet, in Figs. 10-12 teaches the reverse, wherein the exterior of the hose is welded to the interior of the connection piece.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figure 9 in DE 10 2008 017 922 so as to instead weld the exterior of the corrugated hose to the interior of the connection piece, as taught by the embodiment of Figures 10-12 in DE 10 2008 017 922, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and doing so would have been at least obvious to try.
As to claim 3, DE 10 2008 017 922, as modified, discloses the liquid line as claimed in claim 2, wherein the corrugated hose has an outer diameter, wherein the end portion is calibrated according to a defined calibration diameter being smaller than the outer diameter.  Refer to paragraphs [0010], [0027] and [0040] - [0044].
As to claim 4, DE 10 2008 017 922, as modified, discloses the liquid line as claimed in claim 3, wherein the calibration is realized thermally.  Refer to paragraphs [0010], [0027] and [0040] - [0044].
As to claim 5, DE 10 2008 017 922, as modified, discloses the liquid line as claimed in claim 3, wherein the calibration diameter is selected in such a way that the end portion is received in the pipe portion with a press fit.  Refer to the figures.  Refer to paragraphs [0010], [0027] and [0040] - [0044].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008 017 922 in view of Martin (US 2004/0232694).
As to claim 6, DE 10 2008 017 922 discloses the liquid line as claimed in claim 2, except that the end portion comprises at least 3 corrugations of the corrugated hose.
	Martin teaches a connector for a corrugated hose wherein the end portion comprises at least 3 corrugations of the corrugated hose.  This allows for the hose to be more securely connected to the connection piece.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DE 10 2008 017 922 such that the end portion comprises at least 3 corrugations of the corrugated hose as taught by Martin, in order to more effectively retain the hose within the connector.
Alternatively, it would have been obvious matter of design choice to modify DE 10 2008 017 922 such that the end portion comprises at least 3 corrugations of the corrugated hose, as taught by Martin, for the purpose of one or more of:  ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008 017 922 in view of Laney (US 4,437,691).
As to claim 7, DE 10 2008 017 922 discloses the liquid line as claimed in claim 1, except that the stop has a profile which, in terms of its entire radial extent, is formed to be substantially entirely complementary to a corresponding end of the corrugated hose.
However, Laney teaches a connector for corrugated tubing, the connector piece having a stop having a profile (150) which, in terms of its entire radial extent, is formed to be substantially entirely complementary to a corresponding end of the corrugated hose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to in order to modify DE 10 2008 017 922 such that the stop has a profile which, in terms of its entire radial extent, is formed to be substantially entirely complementary to a corresponding end of the corrugated hose, as taught by Laney, in order to more securely retain the end of the hose.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kullik (US 2020/0269517) discloses a corrugated pipe connector similar to the claimed invention.
Marx et al (US 2007/0075543) discloses a corrugated pipe connector similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679